Order entered September 21, 2021




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-20-00249-CR

                     JAMES GAVIN OVERLOON, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee

                 On Appeal from the 291st Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. F18-00354-U

                                        ORDER

       Before the Court is the State’s September 7, 2021 second motion to extend

the time for filing the accompanying brief. We GRANT the motion and ORDER

the brief filed as of the date of this order.


                                                 /s/   DAVID J. SCHENCK
                                                       PRESIDING JUSTICE